Title: From James Madison to William Pinkney, 4 April 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State April 4th. 1808

My last was of March 22d., and went under the care of Mr Rose.  I now forward printed copies of the correspondence with him on the subject of his mission, and of the antecedent documents relating to the case of the Chesapeake.  As soon as the voluminous residue of the communications made to Congress issues from the press, it shall also be forwarded.  You will find that they include certain documents relating to France which were thought proper for the knowledge of Congress at the present Crisis.
To these communications, I add copies of Mr. Erskine’s letter to me on the subject of the British decrees of Novr. last; and of my answer.  And that you may have a view of the ground which has been taken with respect to the French decree of Novr. 1806, and to the judicial exposition in the case of the Horizon giving it an illegal operation against the United States, I inclose copies of two letters to Genl Armstrong on these subjects.
The President made to Congress a few days ago, other communications relating to the present crisis with Great Britain and France, among which were Mr Erskine’s letter now inclosed, and a letter from Mr. Champagny to Genl Armstrong, explaining the course meditated by the French Government with respect to the commerce of the U. States.  These being excepted from the confidential character attached to the others have been published, and will be found among the printed inclosures.  Your letter of Feby 26 was included in the communication to Congress but not in the exception.
The conduct of the two great contending nations towards this Country, as it will now appear to it and to the world, fully displays their mutual efforts to draw the United States into a war with their adversary.  The efforts on both sides are too little disguised to be worthy the discernment of either, and are addressed moreover, to motives which prove great ignorance of the character of the United States, and indeed of human nature.
From the posture in which Mr Rose’s final reply to the compromise proposed to him, placed the question of adjustment in the case of the Chesapeake, it remains with the British Government to resume it, if adjustment be their object. Whether a tender of reparation will be made here, or to you, will also be on that side.  It will certainly be most becoming that Government under all circumstances to make the reparation here, and this course might of right be insisted on by this Government.  The President nevertheless, in the liberal spirit which always governs him, authorizes you to accept the reparation provided it be tendered spontaneously, be charged with no condition, unless it be that on the receipt of the act of reparation here the proclamation of July 2d. shall be revoked: and provided the reparation shall add to the disavowal of the attack on the Chesapeake, an express engagement that the seamen retained shall be immediately restored, and that the guilty officers shall experience an exemplary punishment.  The reparation will be the more satisfactory, and not exceed a just expectation if the restoration of the seamen be made to the very ship from which they were wrested, and if provision be made for the wounded survivors, and for the families of those who lost their lives by the attack.
I must repeat however that it is considered entirely proper that the reparation should be offered here, rather than in London, and it is only in the event of a decided repugnance in the British Government to make it thro’ a functionary here, that you are to accept it there.
The answer to Mr. Erskine’s letter on the British orders, will furnish the grounds to be taken in your communications with his Government on that subject.  If the Cabinet can be brought to view the orders in their true light a revocation of the whole of them can not fail to take place, unless they mean to violate every maxim of justice, or are fixed in hostile purposes against the United States.  In not regarding the orders indeed as acts of hostility and in trusting for redress to the motives and the means to which they have appealed, the United States have given the most signal proof of their love of peace, and of their desire to avoid an interruption of it with the British nation.
Still it is to be understood, that whilst the insult offered in the attack on the American Frigate remains unexpiated, you are not to pledge or commit you Government to consider a recall of the orders as a ground on which a removal of existing restrictions on the commerce of the United States with Great Britain, may be justly expected.
The two letters to Genl Armstrong of 22d. May 1807 and Feby 8th. 1808 are proofs of the sincerity and impartiality with which the President has proceeded in relation to the belligerent parties, and may perhaps assist you in repressing unjust suspicions imbibed by the British Cabinet.  It would be happy for all parties, the belligerent as well as the UStates, if truth could in this case be made to prevail; and if the retaliating rivalship of the former against the latter, could be converted into an emulation, as politic as it would be magnanimous in both, to take the lead in a fair, lawful, and conciliatory course towards a Nation which has done no wrong to either.  Should the experiment be made on either side it would probably be followed on the other; and it could never happen, that the side first doing justice would suffer on that account.
In the present state of our relations to Great Britain, it would be premature to mark out the course to be pursued with respect to further negotiations on other topics, than those above noticed.  You are authorized however to continue your interpositions in behalf of our impressed or detained seamen, and in the event of a repeal of the British orders, and satisfactory pledges for repairing the aggression on the Chesapeake to enter into informal arrangements for abolishinging impressments altogether and mutually discontinuing to receive the Seamen of each other into either military, or merchant service, conformably to the instructions on this point transmitted by Mr. Purviance.
You will find by a passage in Mr. Rose’s reply of March 17th., that the British Government does not maintain the principle that the obligation of the United States extends beyond the discharge of deserters from their public service: and by an order of the Navy Department here, already carried into execution, of which a copy is enclosed, that it has lately been decided that no foreign Seamen, whether deserters or not, shall serve on board our ships of War.  The principles respectively manifested by these documents, ought to facilitate such an adjustment as is contended for by the United States.
It cannot yet be said how much longer the Session of Congress will be protracted.  The two provisions of most importance remaining to be decided on are the augmentation of the army, and a definition of the case or cases in which a repeal or relaxation of the Embargo, may, during a recess, be committed to the Executive.  I have the honor to be &c.

James Madison

